

111 S1866 IS: To provide for an extension of the legislative authority of the Adams Memorial Foundation to establish a commemorative work in honor of former President John Adams and his legacy.
U.S. Senate
2013-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1866IN THE SENATE OF THE UNITED STATESDecember 19, 2013Mr. Markey (for himself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for an extension of the legislative authority of the Adams Memorial Foundation to establish a commemorative work in honor of former President John Adams and his legacy.1.Extension of legislative authority for memorial establishmentSection 1(c) of Public Law 107–62, as amended by Public Law 111–169, is amended by striking 2013 and inserting 2020.